IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAKIR SWAIN,                           §
                                        §   No. 149, 2018
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 1512019137B (K)
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: May 21, 2018
                           Decided: May 29, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      This 29th day of May 2018, upon consideration of the appellant’s

opening brief and the State’s motion to remand, it appears to the Court that:

      (1)    The appellant, Shakir Swain, filed this appeal from a Superior

Court order denying his motion for correction of illegal sentence. In his

opening brief on appeal, Swain argues that his 25-year sentence for Possession

of a Firearm by a Person Prohibited is illegal because the maximum sentence

that could have been imposed under the relevant statutes, given Swain’s prior

criminal history, was 15 years.

      (2)    The State did not file an answering brief, but instead filed a

motion for remand, conceding error and requesting that the matter be
remanded to the Superior Court for resentencing. Under the circumstances,

the Court agrees.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is VACATED, and this matter is REMANDED for

resentencing. Jurisdiction is not retained.

                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                       2